         Case 1:19-cr-00561-LAP Document 363 Filed 08/23/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                 No. 19-CR-561 (LAP)
-against-
                                                 No. 11-CV-691 (LAK)
STEVEN DONZIGER,
                                                         ORDER
                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     In a Memorandum & Order dated August 23, 2021, the Court

reminded Mr. Donziger that any sentencing submissions on his

behalf were to be submitted by September 13, 2021.             (See dkt.

no. 362.)     In doing so, the Court inadvertently overlooked a

recent extension granted to the parties.           (See dkt. no. 360.)

Accordingly, consistent with its previous order, Mr. Donziger is

reminded that any sentencing submissions on his behalf shall be

filed no later than September 21, 2021.

SO ORDERED.

Dated:       August 23, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
